Citation Nr: 0520107	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 19, 1977, to 
August 11, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
not been presented to reopen a claim for service connection 
for pes planus.  

The Board issued a decision on January 5, 2004, that 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of service connection 
for bilateral pes planus.  He brought an appeal from the 
January 2004 Board decision to the United States Court of 
Appeals (CAVC).  In May 2004, the CAVC vacated the January 
2004 Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In August 
2004, the Board remanded the claim for additional 
development.  The case is now ready for further appeal 
review.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus 
in a rating decision in October 1986.  The veteran was 
notified of his procedural appellate rights in a November 
1986 letter.  He did not appeal.  

2.  Evidence submitted since the October 1986 rating decision 
does not bear directly and substantially upon the specific 
matter consideration, is cumulative or redundant, or is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for pes 
planus.  





CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying the claim for 
entitlement to service connection for pes planus is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  Evidence submitted since the October 1986 rating decision 
wherein the RO denied service connection for bilateral pes 
planus is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in October 2001.  The veteran was told 
of the requirements to successfully reopen his claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim, which 
would include that in his possession, to the RO.  The timing 
and content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional VCAA letter was sent in October 2004, although it 
was returned as undeliverable.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  VA is not obligated to provide a 
medical examination in this case because, as discussed below, 
he has not presented new and material evidence to reopen the 
claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board notes that the veteran was scheduled 
for a local hearing at the RO in May 2003, but he failed to 
report.  In August 2004, the Board remanded the case so that 
a Travel Board hearing could be scheduled.  A VA document (VA 
FORM 119) reflects that the veteran, who had been 
incarcerated, was released in June 2004.  His parole officer 
was contacted and VA was informed that no address was of 
record for the veteran as he was no longer on parole.  His 
"whereabouts" were listed as "unknown."  Of record is an 
April 2005 document which reflects that the veteran's 
requested hearing was scheduled for May 18, 2005.  This 
document included information as to how to postpone a 
scheduled hearing and the consequences for failing to show.  
It was sent to the last recorded address in the claims file 
for the veteran (where he was incarcerated in Texas).  It was 
returned as undeliverable as he had been discharged.  

The Board notes that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson v. Brown, 5 Vet. App. 
262, 264 (1993).  With regard to the pending claim, VA has 
not had any correspondence directly from the veteran for 
several years and it appears that he has not kept VA informed 
of his address.  Without a current and correct address, the 
previously requested development (obtainment of a Travel 
Board hearing) is not possible.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The RO denied service connection for bilateral pes planus in 
October 1986.  The RO determined that the veteran's pes 
planus was a constitutional or developmental 




abnormality and not a disability under the law.  At that 
time, review of the service medical records showed that the 
veteran was noted to have pes planus upon entrance 
examination on July 1, 1977.  A Medical Board determined that 
he was unfit for duty in August 1977 due to this severe and 
congenital disorder, not aggravated by service.  There were 
no complaints or findings of any foot disorder other than 
congenital pes planus during active service. 

The veteran was notified of the October 1986 rating decision 
and of his appellate rights by letter dated November 7, 1986.  
He did not file a notice of disagreement.   As he did not 
appeal, that decision is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Regulations were amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claim to 
reopen was filed on August 15, 2001.  

The evidence received subsequent to the October 1986 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran claim to reopen his claim of entitlement to 
service connection for bilateral pes planus was received on 
August 15, 2001.  The veteran's contention is that his pes 
had its onset during service.  

As noted above, the previous denial was based on the fact 
that the veteran's pes planus was congenital and not a 
disability under the law.  A congenital or developmental 
defect is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c) (2004).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The VA General Counsel has defined a 
"defect" as an imperfection or structural abnormality.  
VAOPGCPREC 82-90.  The RO determined in 1986 that the 
veteran's pes planus was a congenital or developmental defect 
and not a disability under the law.  There is a lack of 
entitlement under the law to service connection for this 
condition unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VAOPGCPREC 82-90; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

Added to the record in January 1987 were VA treatment records 
dated in 1986 which reflect that the veteran was hospitalized 
for substance abuse.  No treatment for pes planus was 
indicated.  

Records as provided by the Texas Department of Criminal 
Justice show that the veteran was treated for foot pain on 
more than one occasion and that pes planus or flat feet was 
diagnosed.  X-rays of the feet in October 2000 were 
interpreted as showing bilateral mild hallux valgus and 
degenerative changes.  The veteran gave a history of being 
medically discharged due to this condition.  He was also 
treated for tinea pedis.

VA records from 2001 reflect treatment for various 
disabilities.  The veteran was treated for athlete's foot, or 
tinea pedis.  Medications were prescribed.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has pes planus 
that had its onset during active service are cumulative and 
not new.  His statements concerning the presence of pes 
planus during and after service are essentially a repetition 
of his previous assertions.

The additional medical records, while new, are not material, 
or so significant that they must be considered in order to 
fairly decide the merits of the claim.  They show treatment 
for pes planus, degenerative changes, tinea pedis, and hallux 
valgus many years after service.  However, the records do not 
in any way provide a medical linkage of any current foot 
disorder (other than pes planus) with the veteran's active 
service.  There is no medical evidence indicating that the 
veteran has any foot disorder (other than pes planus) that 
had its onset during active service or is related to any in-
service disease or injury.  The evidence does not show that 
the veteran has any current foot disability that was 
superimposed upon the in-service pes planus; or any current 
foot condition (other than pes planus) that was related to 
any in-service disease or injury.  Accordingly, the Board 
finds that these records are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

Medical records that do not mention a foot disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute.  

Accordingly, the Board finds that the evidence received 
subsequent to October 1986 is not new and material and does 
not serve to reopen the veteran's claim for service 



connection for pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral pes planus.  The 
appeal is denied.  



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


